DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on January 21, 2022 and is acknowledged and the IDS is considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “cutting and removing an entire periphery of an outer peripheral surface side” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The amendment filed 10/06/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: claim 1 positively recites the limitations in line 7 “cutting and removing an entire periphery of an outer peripheral surface side” are not supported in the original disclosure. Figure 10 shown the outer peripheral surface side (element P) next to element 12. Figure 9, the outer peripheral surface side (outer circle/diameter) next to element 12 is not cut and removed, furthermore figure 11 is a micro-segment of fig.10 and shows element P is still connected to element 12. The specification supports “cutting and removing an outer peripheral surface side (Para.[0040], .[0045], .[0049], .[0051] and .[0052]).
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

Claim 1 is rejected (As previously stated) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
claim 1 positively recites the limitations in line 7 “cutting and removing an entire periphery of an outer peripheral surface side” are not supported in the original disclosure. Figure 10 shown the outer peripheral surface side (element P) next to element 12. Figure 9, the outer peripheral surface side (outer circle/diameter) next to element 12 is not cut and removed, furthermore figure 11 is a micro-segment of fig.10 and shows element P is still connected to element 12. The specification supports “cutting and removing an outer peripheral surface side (Para.[0040], .[0045], .[0049], .[0051] and .[0052]).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recited the limitation " wherein a first punch used as the mold to punch the preformed body from the plate member is moved in a direction opposite to a second punch used to form the preformed body from the plate member by the press forming in a state where the first punch is in contact with the inner peripheral surface of the protrusion and the portion connected to the root of the protrusion, whereby the protruded flange is formed.” is indefinite, no cutting and removing step is recited since in lines 8-11 recited the “forming the protruded flange, after forming the preformed body, by cutting and removing an entire periphery of an outer peripheral surface side of the protrusion such that a remaining part of the protrusion after the cutting and removing of the outer peripheral surface side of the protrusion serves as the protruded flange” therefore it is not clear by which operation or step, the protruded flange is formed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanemitsu et al. US. Patent (6,016,602) hereinafter Kanemitsu.
Regarding claim 1,
Kanemitsu discloses a forming method of a disk-shaped member (fig.5) in which a plate formed into a disk shape and a protruded flange protruding from an outer periphery of the plate are integrally formed (see fig.1-9), comprising: 
Forming (fig.1-5) a preformed body (fig.1B, whole) from a plate member (2) by press forming (see Col.4 lines 62-63), 
the preformed body (fig.1B) having a protrusion (See fig.1A) formed in an outer periphery of the plate (see fig. 1A), 

    PNG
    media_image1.png
    423
    589
    media_image1.png
    Greyscale

the protrusion (see fig. 1B) having a width larger than a width of the protruded flange (see fig.2B); and 

    PNG
    media_image2.png
    301
    810
    media_image2.png
    Greyscale

the protrusion protruding in a direction orthogonal to the plate (see protrusion in fig.1A above), and
forming the protruded flange (see fig. 2B), after forming the preformed body (see fig. 1B), by cutting and removing an entire periphery of an outer peripheral surface side (see fig.2A-B) of the protrusion such that a remaining part of the protrusion after the cutting and removing of the outer peripheral surface side of the protrusion serves as the protruded flange (see fig.2B), 
thereby to punch the preformed body (fig.1B, whole) from the plate member (2) in a state where a mold (202-204 see fig.1A) is in contact with an inner peripheral surface of the protrusion and a portion connected to a root of the protrusion (see fig. 1A).
wherein a first punch (202,204) used as the mold to punch the preformed body (fig.1B, whole) from the plate member (2) is moved in a direction opposite to a second punch (201,203, the clamping is recited in Col.4 lines 62-67 and col.5 lines 1-11, and to release the material, the upper punch moves a direction opposite of the second punch better illustrated in fig.1A and 2A wherein the upper die with one side up (releasing) and one side down (pressing) and from the pressing to the releasing state, punch 206 moved opposite direction of element 205) used to form the preformed body (fig.1B, 
Examiner notes, based on the recitation “a remaining part of the protrusion after the cutting and removing of the outer peripheral surface side of the protrusion serves as the flange”, the cut protrusion is considered to be the flange. Protrusion also defined to be a projection.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 01/21/2022 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the 35 U.S.C. 112 rejection about “the flange” is withdrawn.
Applicant's arguments filed 01/18/2020 with respect to claims 1 and 3 have been considered but are moot and since the scope of the claim has changed, a new interpretation is given to the reference Kanemitsu with respect to the newly presented amendment of claim 1 as set forth in this Office Action.
Finally in respect to the interview, all subject discussed in the interview dated 01/12/2022 are considered, Applicant stated that the first and second punches are two different machines, however the claim is not amended to differentiate the two punches to be two different machines.
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
 Accordingly, THIS ACTION IS MADE FINAL.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 4, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753